Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 1 of 14 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
MARCO FERNANDEZ, individually and                                  Index No.
on behalf of all others similarly situated,

                                                                   COMPLAINT

                                   Plaintiffs,

        -against-

MEADOWMERE CONCRETE CORP. and
GLEN A. ANDERSON, individually
and in his official capacity,

                                    Defendants.
---------------------------------------------------------------X

        Plaintiff MARCO FERNANDEZ (“Plaintiff”), on behalf of himself and on behalf of all

other similarly situated persons, by and through his counsel, Bell Law Group PLLC, as and for

his Complaint in this action against Defendants Meadowmere Concrete Corp. (“Meadowmere”)

and Glen A. Anderson (“Anderson”) (collectively, “Defendants”), hereby alleges as follows:

                                       NATURE OF THE CLAIMS

        1.       Plaintiff brings this action, on behalf of himself and on behalf of all other

similarly situated persons, to recover for (1) unpaid overtime which Defendants failed to pay in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and the New York

Labor Law (“NYLL”), §§ 650, et seq.; (2) failure to provide Plaintiff with an accurate wage

statement with each payment as required by the NYLL, Section 195; and (3) failure to provide

Plaintiff with written notice of pay rate as required by the NYLL, Section 195.

        2.       Plaintiff’s claims under the FLSA are brought as a collective action, pursuant to

29 U.S.C. § 216(b), on behalf of himself and on behalf of all other similarly situated persons who

were/are employed by Defendants as manual Construction Workers, and other similar manual
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 2 of 14 PageID #: 2




laborer positions, who were/are not paid overtime at a rate of one and one-half times their regular

rate of pay for all hours worked in excess of 40 hours per workweek for the period of three (3)

years prior to the date of the filing of this complaint to the date of the final disposition of this

action (the “FLSA Collective Period”). Plaintiff and all such other similarly situated persons are

jointly referred to herein as the “FLSA Collective.”

        3.      Members of the FLSA Collective are similarly situated because they were all

subject to Defendants’ common policy and/or practice that resulted in not paying overtime at a

rate of one and one-half times their regular rate of pay for all hours worked in excess of 40 hours

per workweek during the FLSA Collective Period.

        4.      Plaintiff’s wage claims under the New York Labor Law are brought as a class

action pursuant to the New York Civil Practice Law and Rules (“CPLR”) § 901 on behalf of

herself and all other similarly situated persons who were/are employed by Defendants as manual

Construction Workers, and other similar manual laborer positions, who were/are not paid

overtime at a rate of one and one-half times their regular rate of pay for all hours worked in

excess of 40 hours per workweek for the period of six (6) years prior to the date of the filing of

this complaint to the date of the final disposition of this action (the “New York Class Period”).

Plaintiff and all such other similarly situated persons are jointly referred to herein as the “New

York Class.”

                                  JURISDICTION AND VENUE

        5.      Pursuant to 28 U.S.C. §§ 1331 and 1343, the Court has subject matter jurisdiction

over this action because the action involves federal questions regarding the deprivation of

Plaintiff’s rights under the FLSA. Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental

jurisdiction over Plaintiff’s related claims under the NYLL.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 3 of 14 PageID #: 3




        6.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this district because it is a

judicial district in which at least one of the Defendants resides and a substantial part of the events

or omissions giving rise to this action occurred in this district.

                                              PARTIES

        7.      Plaintiff is a resident of the State of New York, residing in Bay Shore, NY 11950.

        8.      At all relevant times, Plaintiff was an “employee” of Defendants within the

meaning of all applicable statutes.

        9.      Upon information and belief, Defendant Meadowmere is a New York corporation

with a principal place of business at 30 Frowein Road, Center Moriches, NY 11934.

        10.     At all relevant times, Meadowmere was an “employer” within the meaning of all

applicable statutes, and an enterprise engages in commerce as defined by FLSA §§ 203(r) and

(s), with annual gross volume business in an amount not less than $500,000.

        11.     Defendant Glen Anderson is the owner of Meadowmere. At all relevant times,

Anderson controlled the operations and determined the policies and practices of Meadowmere,

including, but not limited to, how employees are compensated.

        12.     Defendant Anderson was and remains an “employer” within the meaning of all

applicable statutes.

                                   FACTUAL ALLEGATIONS

        13.     Plaintiff worked as an hourly construction worker for Defendants starting in or

about April 2014 until November 29, 2018.

        14.     Plaintiff regularly worked over 40 hours per week.

        15.     More specifically, Plaintiff would regularly arrive to work at 6:00am and

generally not end his workday until 6:00pm or 7:00 pm.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 4 of 14 PageID #: 4




       16.     Plaintiff typically worked five or six days per week.

       17.     Plaintiff was generally paid $22-$26 per hour, no matter how many hours he

worked.

       18.     Plaintiff was not paid one and one-half times his regular hourly rate for hours

worked over forty (40) in a workweek. He was paid for some overtime hours at his regular

hourly rate, and some overtime hours were not paid at all.

       19.     For example, during the week beginning February 9, 2018 and ending February

15, 2018, Plaintiff’s punch clock records show that he worked 59.30 hours, but his paystub

shows that he was only paid for 59.30 hours “straight time” at his regular hourly rate of $24.00

per hour, with no overtime premium.

       20.     Defendants failed to provide Plaintiff with an accurate statement or notice of his

full wages, hours worked, regular rate of pay, overtime rate of pay, or other information required

by NYLL § 195.

       21.     Defendants knew that the foregoing acts violated the FLSA and the NYLL and

would economically injure Plaintiff and the other similarly situated employees.

       22.     Defendants committed the foregoing acts knowingly, intentionally and willfully.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       23.     Plaintiff brings his FLSA claims as a collective action pursuant to 29 U.S.C.

§216(b), on behalf of himself and on behalf all persons who are currently, or have been

employed by Defendants, at any time during the three years prior to the filing of their respective

consent forms, who worked as manual construction workers or other similar positions.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 5 of 14 PageID #: 5




       24.      The basic job duties of the FLSA Collective are and were the same as or

substantially similar to those of Plaintiff, and the FLSA Collective are and were paid in the same

manner and under the same common policies, plans and practices as Plaintiff.

       25.      The FLSA Collective, like Plaintiff, all have been subject to the same unlawful

policies, plans and practices of Defendants, including a failure to pay overtime at a rate of one

and one-half times their regular rate of pay for all hours worked in excess of forty (40) hours per

workweek.

       26.      During the FLSA Collective Period, Defendants were fully aware of the duties

performed by Plaintiff and the FLSA Collective, and that those duties were not exempt from the

overtime provisions of the FLSA.

       27.      As a result of Defendants’ conduct as alleged herein, Defendants violated 29

U.S.C. § 207.

       28.      Defendants’ violations of the aforementioned statute were willful, repeated,

knowing, intentional and without a good faith basis, and significantly damaged Plaintiff and the

FLSA Collective.

       29.      As a result of Defendants’ conduct, Defendants are liable to Plaintiff and the

FLSA Collective for the full amount of their overtime, an additional equal amount in liquidated

damages, attorneys’ fees and costs incurred by Plaintiff and the FLSA Collective and pre- and

post-judgment interest.

       30.      The exact number of members of the FLSA Collective is unknown to Plaintiff at

the present time, but upon information and belief, Defendants are in possession of this

information.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 6 of 14 PageID #: 6




        31.     Plaintiff is currently unaware of the identities of the FLSA Collective.

Accordingly, Defendants should be required to provide Plaintiff with a list of all persons

employed by Defendants in similar positions during the FLSA Collective Period, along with their

last known addresses, telephone numbers and e-mail addresses so Plaintiff can give the FLSA

Collective notice of this action and an opportunity to make an informed decision about whether

or not to participate in it.


                           RULE 23 CLASS ACTION ALLEGATIONS

        32.     Plaintiff brings his NYLL claims pursuant to N.Y. CPLR § 901 on behalf of

himself and all other similarly situated persons who were/are employed by Defendants in the

State of New York as Construction Workers and/or other similar manual laborer positions who

were/are not paid overtime wages.

        33.     The basic job duties of the New York Class were/are the same as or substantially

similar to those of Plaintiff, and the New York Class were/are paid in the same manner and under

the same common policies, plans and practices as Plaintiff.

        34.     The New York Class, like Plaintiff, all have been subject to the same unlawful

policies, plans and practices of Defendants, including not paying overtime.

        35.     During the New York Class Period, Defendants were fully aware of the duties

performed by Plaintiff and the New York Class, and that those duties were not exempt from the

applicable provisions of the NYLL and/or its regulations.

        36.     As a result of Defendants’ conduct as alleged herein, Defendants violated the

NYLL and/or its regulations by not paying the New York Class and Plaintiff overtime wages.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 7 of 14 PageID #: 7




       37.      Defendants’ violations of the NYLL and/or its regulations were willful, repeated,

knowing, intentional and without a good faith basis, and significantly damaged Plaintiff and the

New York Class.

       38.      As a result of Defendants’ conduct, Defendants are liable to Plaintiff and the New

York Class for the full amount of their unpaid overtime wages, plus an additional amount as

liquidated damages, plus the attorneys’ fees and costs incurred by Plaintiff and the New York

Class, plus pre- and post-judgment interest at the statutory rate of nine (9) percent per annum.

       39.      Certification of the New York Class members’ claims as a class action is the most

efficient and economical means of resolving the questions of law and fact common to Plaintiff’s

claims and the claims of the New York Class. Plaintiff has standing to seek such relief because

of the adverse effect that Defendants’ unlawful compensation policies and practices have had on

her individually and on members of the New York Class. Without class certification, the same

evidence and issues would be subject to re-litigation in a multitude of individual lawsuits with an

attendant risk of inconsistent adjudications and conflicting obligations. Certification of the New

York Class is the most efficient and judicious means of presenting the evidence and arguments

necessary to resolve such questions for Plaintiff, the New York Class and Defendants.

       40.      Plaintiff’s claims raise questions of law and fact common to the New York Class,

including, but limited to:

             a. Whether Defendants failed to pay Plaintiff and the New York Class overtime
                wages for all hours working in excess of 40 hours per workweek during the New
                York Class Period;

             b. Whether Defendants’ failure to pay overtime wages to Plaintiff and the New York
                Class constitutes a violation of the NYLL and/or its regulations;

             c. Whether Defendants’ violations of the NYLL and/or its regulations were willful.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 8 of 14 PageID #: 8




       41.     These common questions of law and fact arise from the same course of events,

and each class member will make similar legal and factual arguments to prove liability.

       42.     Plaintiff is a member of the New York Class that he seeks to represent. Plaintiff’s

claims are typical of the claims of the New York Class. The relief Plaintiff seeks for the

unlawful policies and practices complained of herein are also typical of the relief which is sought

on behalf of the New York Class.

       43.     Plaintiff’s interests are co-extensive with those of the New York Class that he

seeks to represent in this case. Plaintiff is willing and able to represent the New York Class

fairly and to vigorously pursue their similar individual claims in this action. Plaintiff has

retained counsel who are qualified and experienced in employment class action litigation, and

who are able to meet the time and fiscal demands necessary to litigate a class action of this size

and complexity. The combined interests, experience and resources of Plaintiff and his counsel to

litigate the individual and New York Class claims at issue in this case satisfy the adequacy of

representation requirement of N.Y. CPLR § 901.

       44.     Defendants have acted or refused to act on grounds generally applicable to the

New York Class, making final injunctive and declaratory relief appropriate with respect to the

New York Class as a whole.

       45.     Injunctive and declaratory relief are the predominant relief sought in this case

because they are the culmination of the proof of Defendants’ individual and class-wide liability

and the essential predicate for Plaintiff’s and the New York Class members’ entitlement to

monetary and non-monetary remedies to be determined at a later stage of the proceedings.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 9 of 14 PageID #: 9




       46.     The common issues of fact and law affecting Plaintiff’s claims and those of the

New York Class members, including the common issues identified above, predominate over any

issues affecting only individual claims.

       47.     A class action is superior to other available means for the fair and efficient

adjudication of Plaintiff’s claims and the claims of the New York Class. There will be no

difficulty in the management of this action as a class action.

       48.     The cost of proving Defendants’ violations of the NYLL and the supporting New

York State Department of Labor regulations makes it impracticable for Plaintiff and the New

York Class to pursue their claims individually. Maintenance of a class action promotes judicial

economy by consolidating a large class of plaintiffs litigating identical claims. The claims of the

New York Class interrelate such that the interests of the members will be fairly and adequately

protected in their absence. Additionally, the questions of law and fact common to the New York

Class arise from the same course of events and each class member makes similar legal and

factual arguments to prove the Defendants’ liability.

       49.     The New York Class is so numerous that joinder of all members is impracticable.

While the exact number of members of the New York Class is unknown to Plaintiff at the

present time, upon information and belief, there are at least 40 other similarly situated persons

who were/are employed by Defendants as Construction Workers and/or other similar manual

labor positions during the New York Class Period.

       50.     Plaintiff is currently unaware of the identities of the New York Class members.

Accordingly, Defendants should be required to provide Plaintiff with a list of all persons

employed by Defendants in similar positions during the New York Class Period, along with their

last known addresses, telephone numbers and e-mail addresses so Plaintiff can give the New
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 10 of 14 PageID #: 10




 York Class notice of this action and an opportunity to make an informed decision about whether

 or not to participate in it.


                                    FIRST CAUSE OF ACTION
                      (Failure to Pay Overtime in Violation of 29 U.S.C. § 207)
                               As to Plaintiff and the FLSA Collective

         51.     Plaintiff, on behalf of himself and the FLSA Collective, hereby repeats and re-

 alleges each and every allegation as contained in each of the preceding paragraphs as if fully set

 forth and contained herein.

         52.     The FLSA requires covered employers, such as Defendants, to pay all non-

 exempt employees at a rate not less than one and one-half times their regular rate of pay for all

 hours worked in excess of forty (40) hours per workweek. Plaintiff and the FLSA Collective

 were not exempt from the requirement that Defendants pay them overtime under the FLSA.

         53.     During the FLSA Collective Period, Defendants knew that Plaintiff and the FLSA

 Collective worked more than forty (40) hours per workweek for Defendants. However,

 Defendants intentionally did not properly pay them overtime for hours worked in excess of forty

 (40) per workweek.

         54.     As a result of Defendants’ failure to pay Plaintiff and the FLSA Collective

 overtime at a rate of one and one-half times their regular rate of pay for hours worked in excess

 of forty (40) hours per workweek, Defendants violated the FLSA.

         55.     The foregoing conduct of Defendants constitutes willful violations of the FLSA.

         56.     Defendants’ violations of the FLSA have significantly damaged Plaintiff and the

 FLSA Collective and entitles them to recover the total amount of their unpaid overtime wages,

 an additional equal amount in liquidated damages, attorneys’ fees and costs and pre- and post-

 judgment interest.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 11 of 14 PageID #: 11




                              SECOND CAUSE OF ACTION
 (Failure to Pay Overtime in Violation of NYLL §§ 650, et seq. and 12 N.Y.C.R.R. § 142-2.2)
                           As to Plaintiff and the New York Class

        57.     Plaintiff hereby repeats and re-alleges each and every allegation as contained in

 each of the preceding paragraphs as if fully set forth and contained herein.

        58.     NYLL §§ 650, et seq. and 12 N.Y.C.R.R. § 142-2.2 require covered employers,

 such as Defendants, to pay all non-exempt employees at a rate not less than one and one-half

 times their regular rate of pay for all hours worked in excess of forty (40) hours per workweek in

 the manner and methods provided in the FLSA.

        59.     Plaintiff and Class Members were not exempt from the requirement that

 Defendants pay them overtime under the NYLL and/or its regulations.

        60.     Defendants knew that Plaintiff and Class Members worked more than forty (40)

 hours per workweek for Defendants. However, Defendants intentionally did not properly pay

 them overtime for hours worked in excess of forty (40) per workweek.

        61.     As a result of Defendants’ failure to pay Plaintiff and Class Members overtime at

 a rate of one and one-half times their regular rate of pay for hours worked in excess of forty (40)

 hours per workweek, Defendants violated the NYLL and its regulations.

        62.     The foregoing conduct of Defendants constitutes willful violations of the NYLL

 and its regulations.

        63.     Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 New York Class and entitles them to recover the total amount of him unpaid overtime wages, an

 additional equal amount in liquidated damages, attorneys’ fees and costs and pre- and post-

 judgment interest.

                                THIRD CAUSE OF ACTION
          (Failure to Provide Accurate Wage Statements in Violation of NYLL § 195)
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 12 of 14 PageID #: 12




                              As to Plaintiff and the New York Class

        64.     Plaintiff hereby repeats and re-alleges each and every allegation as contained in

 each of the preceding paragraphs as if fully set forth and contained herein.

        65.     NYLL § 195 requires covered employers, such as Defendants, to furnish accurate

 wage statements to their employees with every payment of wages.

        66.     Plaintiff and the Class Members were not exempt from this requirement.

        67.     Defendants failed to furnish accurate wage statements to Plaintiff and the Class

 Members in violation of NYLL § 195.

        68.     The foregoing conduct of Defendants constitutes willful violations of the NYLL

 and/or its regulations.

        69.     Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 Class Members and entitles them to recover damages of $250 for each day that such violations

 occurred, up to a total of $5,000, an additional equal amount in liquidated damages, attorneys’

 fees and costs, and pre- and post-judgment interest.

                               FOURTH CAUSE OF ACTION
           (Failure to Provide Wage Pay Notices in Violation of NYLL Section 195)
                            As to Plaintiff and the New York Class

        70.     Plaintiff hereby repeats and re-alleges each and every allegation as contained in

 each of the preceding paragraphs as if fully set forth and contained herein.

        71.     Defendants failed to provide Plaintiff and Class Members with written notice

 upon hire regarding their rate of pay; the basis of their rate of pay; the employee’s regular pay

 day, the name, address and telephone number of the employer; and other information required by

 Section 195 of the Labor Law.
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 13 of 14 PageID #: 13




        72.     Due to Defendants’ failure to provide Plaintiff and Class Members with the notice

 required by Section 195 of the Labor Law, Plaintiff and Class Members are entitled to damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

 persons respectfully request that this Court:

        A.      Declare that the practices complained of herein are unlawful under applicable

 federal and state law;

        B.      Declare this action to be maintainable as a collective action pursuant to 29 U.S.C.

 § 216, and direct Defendants to provide Plaintiff with a list of all persons who were/are

 employed by Defendants in similar positions to Plaintiff during the FLSA Collective Period,

 including all last known addresses, telephone numbers and e-mail addresses of each such person

 so Plaintiff can give such persons notice of this action and an opportunity to make an informed

 decision about whether to participate in it;

        C.      Designate Plaintiff as representative of the FLSA Collective;

        D.      Determine the damages sustained by Plaintiff and the FLSA Collective as a result

 of Defendants’ violations of the FLSA, and award those damages against Defendants and in

 favor of Plaintiff and the FLSA Collective, an additional equal amount in liquidated damages,

 attorneys’ fees and costs and such pre- and post-judgment interest as may be allowed by law;

        E.      Designate this action as a class action pursuant to N.Y. CPLR § 901;

        F.      Designate Plaintiff as representative of the New York Class;

        G.      Determine the damages sustained by Plaintiff and the New York Class as a result

 of Defendants’ violations of the NYLL, and award those damages against Defendants and in

 favor of Plaintiff and the New York Class, an additional equal amount in liquidated damages,
Case 2:20-cv-02923-KAM-ARL Document 1 Filed 07/01/20 Page 14 of 14 PageID #: 14




 attorneys’ fees and costs and pre- and post-judgment interest at the statutory rate of 9% per

 annum;

          H.     Grant such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Plaintiff, on behalf of himself and all other similarly situated persons, hereby demands a

 trial by jury on all issues of fact and damages.


 Dated: July 1, 2020
        Garden City, New York

                                                Respectfully submitted,

                                                BELL LAW GROUP, PLLC


                                                By: __________/s/__________________
                                                       Andrea E. Batres, Esq.
                                                       100 Quentin Roosevelt Boulevard
                                                       Suite 208
                                                       Garden City, NY 11530
                                                       Tel: 516.280.3008
                                                       Fax: 212.656.1845
                                                       ab@belllg.com

                                                       Attorneys for Plaintiff
